NOTICE                       2022 IL App (4th) 220362-U
                                                                                            FILED
This Order was filed under
                                              NO. 4-22-0362                           December 9, 2022
Supreme Court Rule 23 and is                                                             Carla Bender
not precedent except in the                                                          4th District Appellate
limited circumstances allowed         IN THE APPELLATE COURT
                                                                                           Court, IL
under Rule 23(e)(1).
                                               OF ILLINOIS

                                           FOURTH DISTRICT


     LEE COUNTY, ILLINOIS, a Public Corporation and               )      Appeal from the
     Body Politic,                                                )      Circuit Court of
                   Plaintiff-Appellant,                           )      Lee County
                   v.                                             )      No. 21MR98
     LEE COUNTY LANDFILL, INC., an Illinois                       )
     Corporation and REPUBLIC SERVICES, INC., a                   )      Honorable
     Delaware Corporation,                                        )      Clayton L. Lindsey,
                   Defendants-Appellees.                          )      Judge Presiding.


                     JUSTICE DeARMOND delivered the judgment of the court.
                     Presiding Justice Knecht and Justice Doherty concurred in the judgment.

                                                 ORDER
    ¶1       Held: The appellate court affirmed, finding the circuit court properly entered summary
                   judgment because there existed no genuine issue of material fact and defendants
                   were entitled to judgment as a matter of law.

    ¶2               In November 2021, plaintiff, Lee County, filed a complaint for declaratory

    judgment, seeking the circuit court’s declaration plaintiff has the right to consider an application

    for the siting of a second landfill within its geographic boundaries, and the solid waste

    management agreement between plaintiff and defendants, Lee County Landfill, Inc., and

    Republic Services, Inc., did not restrict any such right. Pursuant to section 2-1005(c) of the Code

    of Civil Procedure (Code) (735 ILCS 5/2-1005(c) (West 2020)), defendants moved for summary

    judgment, contending there was no genuine issue of material fact regarding whether the

    contractual agreement between the parties prevented plaintiff from enacting a solid waste
management plan intended to establish alternative landfills within Lee County. After substantial

briefing and argument, the court granted defendants’ summary judgment motion.

¶3             Plaintiff appeals, arguing the circuit court erred in granting summary judgment in

favor of defendants. Plaintiff contends the court erred by enforcing the contract in a way which

misinterpreted its terms and ignored the “statutory primacy” of plaintiff’s solid waste

management plan over the contract. We affirm.

¶4                                      I. BACKGROUND

¶5             The following facts are taken from plaintiff’s complaint as well as various

documents submitted by the parties. In August 1993, plaintiff adopted a solid waste management

plan (Plan) pursuant to section 4(a) of the Solid Waste Planning and Recycling Act (SWPRA)

(415 ILCS 15/4(a) (West 1992)), which provided, in part, “each county with a population of less

than 100,000, shall submit to the [Environmental Protection] Agency [(Agency)] an officially

adopted plan for the management of municipal waste generated within its boundaries.” Relevant

to this appeal, section 5(e) of SWPRA (415 ILCS 15/5(e) (West 1992)) requires each county

waste management plan to be updated and reviewed every five years.

¶6             In June 1994, plaintiff entered into a solid waste management agreement

(Agreement) with defendants, wherein defendants agreed to operate a landfill located within Lee

County in exchange for, inter alia, plaintiff’s agreement “to amend its *** Plan by designating

the Lee County Landfill as its regional waste disposal facility.” Thereafter, plaintiff amended the

Plan to provide that plaintiff would utilize existing sited landfill capacity within Lee County as

its long-term disposal option and recognized its agreement with defendants “to continue

operation of the Lee County Landfill into the foreseeable future.”




                                                -2-
¶7             In October 1998, plaintiff adopted its first five-year update to the Plan (five-year

update) which provided plaintiff would “rely on the Lee County Landfill for its long-term

disposal capacity pursuant to its *** Agreement with [defendants].” The five-year update further

recommended there be no new landfills sited or expanded in Lee County for the next five years.

¶8             In October 2002, the parties adopted an amendment to the Agreement after

finding it necessary to do so before defendants filed their intended siting application for the

expansion of the Lee County Landfill. In exchange for defendants’ willingness to (1) provide

“long-term, environmentally sound landfill disposal capacity for [plaintiff’s] residents and

commercial, institutional, and industrial establishments” and (2) pay plaintiff a fee for each ton

of waste disposed of in the landfill, plaintiff agreed to amend the Plan “to designate the Lee

County Landfill as the sole landfill to be permitted in Lee County, so long as [Lee County

Landfill, Inc.] is open and operating the Lee County Landfill *** and is in compliance with the

Agreement (as amended) and the *** Plan.”

¶9             In November 2003, plaintiff adopted its 10-year update to the Plan, wherein

plaintiff acknowledged its obligations under the October 2002 amendment to the Agreement.

The 10-year update also provided “a list of the recommendations approved by the Lee County

Board which represent[ed] [plaintiff’s] solid waste policy for the next five years,” which

included the following provision:

               “The Lee County Landfill as it is currently permitted and as it is anticipated to be

               expanded, shall be designated as the sole landfill to be permitted anywhere within

               the borders of Lee County. This sole designation is contingent upon the Lee

               County Landfill and its expansion remaining open and operating, and remaining

               in compliance with the *** Agreement, as amended.”




                                                -3-
¶ 10           In November 2008, the parties adopted a second amendment to the Agreement

after plaintiff sought assurances and investments in the Lee County Landfill from defendants to

ensure Lee County’s solid waste disposal needs were met in the future. In exchange for

defendants’ willingness to provide plaintiff’s desired assurances and investments, plaintiff

agreed “to reaffirm its agreement, commitment, and determination that the [Lee County] Landfill

will be the only landfill to be permitted in Lee County.” That same month, plaintiff adopted its

15-year update to the Plan, which reaffirmed the Lee County Landfill’s designation as the “sole

landfill” to be permitted within Lee County, so long as it remained open and operating and in

compliance with the Agreement.

¶ 11           In March 2012, the parties adopted the third, and final, amendment to the

Agreement, wherein plaintiff “recognize[d] the historical and future capability of the [Lee

County] Landfill and [defendants] to provide for the solid waste disposal needs of [Lee]

County.” Similar to the provisions set forth in the second amendment to the Agreement,

defendants again agreed “to ensure the solid waste disposal needs of [Lee] County are met in the

future” if plaintiff agreed “to reaffirm its agreement, commitment, and determination that the

[Lee County] Landfill will be the only landfill to be permitted in Lee County.” Further, the third

amendment provided, “All provisions of the Agreement, the First Amendment, and the Second

Amendment not amended by this Third Amendment shall remain in full force and effect.”

¶ 12           In November 2013, plaintiff adopted its 20-year update to the Plan. The 20-year

update made no mention of its obligations pursuant to the parties’ March 2012 amendment to the

Agreement and no longer included any provision designating the Lee County Landfill as the

“sole landfill” to be permitted in Lee County. However, the 20-year update provided plaintiff




                                               -4-
would “continue to rely on the *** Lee County Landfill for disposal capacity for at least the next

five years.”

¶ 13              In June 2019, plaintiff adopted its 25-year update to the Plan, which

recommended plaintiff “position itself as a regional depository for waste generated in northern

Illinois.” To that end, the 25-year update provided, “[t]he Lee County Landfill shall no longer be

designated as the sole landfill to be permitted within [Lee] County,” and the Lee County Board

“retain[ed] the right to site a second landfill in Lee County,” despite the Lee County Landfill’s

“projected *** 49 years of remaining capacity.”

¶ 14              In November 2021, plaintiff filed the instant complaint for declaratory judgment.

In its complaint, plaintiff argued defendants’ “position concerning the terms of the Agreement is

wrong” because the Agreement “always deferred to the plan *** concerning the designation of

the [Lee County] Landfill as the sole landfill in Lee County.” As a result, plaintiff sought the

circuit court’s declaration plaintiff had the right to consider an application for the siting of a

second landfill within its geographic boundaries, and the Agreement, as amended, did not restrict

any such right.

¶ 15              Defendants filed a motion for summary judgment in December 2021, asserting no

genuine issue of material fact existed on whether plaintiff had the right to consider an application

for the siting of a second landfill. Specifically, defendants asserted the Agreement, as well as its

amendments, limited “[p]laintiff’s right to permit the operation of any landfill at and within its

geographic boundaries *** to allowing [defendants] to commence and continue to operate the

subject landfill as the ‘sole’ landfill within *** [p]laintiff’s geographic boundaries.” Thus,

defendants argued, they were entitled to judgment in their favor.




                                                  -5-
¶ 16           In February 2022, plaintiff filed a response to defendants’ summary judgment

motion, asserting “any promise to designate the [Lee County] Landfill as the ‘sole landfill’ was

*** only for a limited amount of time.” In support of its argument, plaintiff claimed the updates

to the Plan “making the sole landfill designation ***, by their express terms, were each for a

limited time period of 5 years,” and “under the Illinois Environmental Protection Act [(Act) (415

ILCS 5/1 et seq. (West 2020))], the Plan controls over the *** Agreement.” Therefore, according

to plaintiff, defendants were not entitled to judgment in their favor because the Plan (1) had not

designated the Lee County Landfill as the “sole landfill” to be permitted in Lee County since

2013 and (2) had called for a second landfill since 2019.

¶ 17           In April 2022, the circuit court entered a written order granting defendants’

summary judgment motion. In doing so, the court noted there “ha[d] been no allegation that

[d]efendants are in breach of the Agreement or that the contract ha[d] been terminated.” The

court also considered the relevant provisions of the Act, the SWPRA, as well as the Local Solid

Waste Disposal Act (LSWDA) (415 ILCS 10/1 et seq. (West 2020)), and determined plaintiff

possessed “the right to make the Lee County Landfill an exclusive landfill within [Lee] County

***, even if such exclusive methods *** have an anti-competitive effect.” However, despite

plaintiff’s “absolute authority” in deciding how it disposes of solid waste, the court found

plaintiff “must also comply with the contracts entered into for such purpose.” The court stated

further:

               “While [plaintiff] can certainly make a policy determination that a second landfill

               is necessary, this policy[-]making authority does not give [it] the unfettered right

               to breach or terminate an existing contract. The contract [plaintiff] has entered

               with [defendants] *** requires such landfill to be operated by [defendants]. The




                                               -6-
               contract has not expired and there is no contention that Lee County Landfill is not

               continuing to be open and operating *** in Lee County. ***

                        *** [Plaintiff] is certainly free to set its policy and determine that it should

               place itself in a position to accept waste from northern Illinois and Wisconsin. It

               can also reach the policy decision to site another landfill. However, it must do so

               within the contractual obligations it has entered into with the Defendants.”

¶ 18           This appeal followed.

¶ 19                                       II. ANALYSIS

¶ 20           On appeal, plaintiff argues the circuit court erred in granting summary judgment

in defendants’ favor because it “wrongly assumed” an additional landfill would breach the

Agreement between plaintiff and defendants. Specifically, plaintiff contends the Plan governs the

Agreement and, therefore, the only promise made to defendants was a time-limited promise to

amend the Plan to grant exclusive landfill status, pursuant to section 5(e) of the SWPRA (415

ILCS 15/5(e) (West 2020)), effective only until the next update to the Plan.

¶ 21           Section 2-1005(c) of the Code governs summary judgments, providing the circuit

court must enter judgment where the “pleadings, depositions, and admissions on file, together

with the affidavits, if any, show that there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law.” 735 ILCS 5/2-1005(c) (West 2020). A

circuit court’s ruling on a motion for summary judgment presents a question of law, and thus we

apply the de novo standard of review. Brotze v. City of Carlinville, 2021 IL App (4th) 200369,

¶ 27, 183 N.E.3d 251.

¶ 22           The primary purpose of the Act is “to establish a unified, state-wide program

supplemented by private remedies, to restore, protect and enhance the quality of the




                                                 -7-
environment, and to assure that adverse effects upon the environment are fully considered and

borne by those who cause them.” 415 ILCS 5/2(b) (West 2020). Section 39(a) of the Act tasks

the Agency with responsibility to issue permits to applicants upon proof the “facility *** will not

cause a violation of this Act or of regulations hereunder.” 415 ILCS 5/39(a) (West 2020). The

Act further authorizes the Agency to impose conditions necessary to accomplish the purposes of

the Act. 415 ILCS 5/39(a) (West 2020).

¶ 23           Prior to November 1981, the Agency was generally entrusted with approving

permits for the development of landfill facilities. M.I.G. Investments, Inc. v. Environmental

Protection Agency, 122 Ill. 2d 392, 398, 523 N.E.2d 1, 3 (1988). However, as of November

1981, the Act was amended to provide “county and municipal governments a limited degree of

control over new solid waste disposal sites within their boundaries.” M.I.G. Investments, Inc.,

122 at 398 (citing Pub. Act 82-682 (eff. Nov. 12, 1981)). By March 1995, any county with a

population less than 100,000 was required to “submit to the Agency an officially adopted plan

for the management of municipal waste generated within its boundaries.” 415 ILCS 15/4(a)

(West 2020). A county’s solid waste management plan must be updated and reviewed every five

years, “and any necessary or appropriate revisions shall be submitted to the Agency for review

and comment.” 415 ILCS 15/5(e) (West 2020). As part of the permitting process, “units of local

government may provide by *** contract or other means that the methods of disposal of solid

waste shall be the exclusive methods of disposal to be allowed within their respective

jurisdictions.” 415 ILCS 10/6 (West 2020).

¶ 24           Pursuant to section 39.2(a) of the Act, local county boards “shall approve or

disapprove the request for local siting approval” upon consideration of statutory criteria. 415

ILCS 5/39.2(a) (West 2020). If the proposed facility establishes the statutory criteria, “local




                                                -8-
siting approval shall be granted.” 415 ILCS 5/39.2(a) (West 2020). In relevant part, the

enumerated criteria require that if the facility will be located “in a county where the county board

has adopted a solid waste management plan ***, the facility is consistent with that plan.” 415

ILCS 5/39.2(a)(viii) (West 2020). “At least one public hearing *** is to be held by the county

board or governing body of the municipality no sooner than 90 days but no later than 120 days

after the date on which it received the request for site approval.” 415 ILCS 5/39.2(d) (West

2020). “If, prior to making a final local siting decision, a county board or governing body of a

municipality has negotiated and entered into a host agreement with the local siting applicant, the

terms and conditions of the host agreement *** shall be disclosed and made a part of the hearing

record for that local siting proceeding.” 415 ILCS 5/39.2(e) (West 2020).

¶ 25           As stated, plaintiff contends the Agreement is governed by the Plan. In support of

its argument, plaintiff directs our attention to Will County v. Village of Rockdale, 2018 IL App

(3d) 160463, 121 N.E.3d 468, and Fox Moraine, LLC v. United City of Yorkville, 2011 IL App

(2d) 100017, 960 N.E.2d 1144. However, we find plaintiff’s reliance on these cases to be

misplaced, as neither supports plaintiff’s position on appeal. For example, in Will County, the

respondent, a refuse hauling business operating in Rockdale, Illinois, filed a request for siting

approval to develop a pollution control transfer station. Will County, 2018 IL App (3d) 160463,

¶ 3. Following a public hearing on the matter, the Rockdale Board of Trustees (Rockdale Board)

conditionally approved the respondent’s application and found it satisfied the enumerated criteria

set forth in section 39.2(a) of the Act. Will County, 2018 IL App (3d) 160463, ¶ 26. Thereafter,

the petitioners, Will County and Waste Management of Illinois, Inc., filed separate petitions

requesting the Illinois Pollution Control Board (Pollution Board) review the Rockdale Board’s

decision. Will County, 2018 IL App (3d) 160463, ¶ 30. The Pollution Board upheld the Rockdale




                                                -9-
Board’s approval of the respondent’s application, finding the Rockdale Board’s decision

regarding subsections (i), (ii), (v), and (viii) of section 39.2(a) of the Act was not against the

manifest weight of the evidence. Will County, 2018 IL App (3d) 160463, ¶ 30.

¶ 26            On appeal, the petitioners argued, in relevant part, the respondent’s siting

application was inconsistent with certain provisions of Will County’s solid waste management

plan and, therefore, not in compliance with section 39.2(a)(viii) of the Act. Will County, 2018 IL

App (3d) 160463, ¶ 78. However, the Third District found “nothing in the record that shows that

the application was not in compliance with the Will County [solid waste management plan].”

Will County, 2018 IL App (3d) 160463, ¶ 81.

¶ 27            In Fox Moraine, LLC, the petitioner, Fox Moraine, LLC, appealed from the

Pollution Board’s order affirming the decision of the Yorkville City Council to deny the

petitioner’s siting application to construct a landfill in Kendall County for failing to satisfy the

criteria set forth in subsections (i), (ii), (iii), (v), (vi), and (viii) of section 39.2(a) of the Act. Fox

Moraine, LLC, 2011 IL App (2d) 100017, ¶ 1. On appeal, Kendall County and the Pollution

Board argued “the county’s May 2006 amendment to its ‘Kendall County Solid Waste

Management Plan’ *** provided that landfills could be sited only within unincorporated areas of

the county,” and thus, the petitioner “failed to meet criterion (viii) because siting the facility

within the city limits of Yorkville would violate the county’s solid waste plan.” Fox Moraine,

LLC, 2011 IL App (2d) 100017, ¶ 105. In response, the petitioner asserted it satisfied the county

plan’s siting requirement because “it ‘located’ the landfill while the land was in unincorporated

Kendall County” and “negotiated the host agreement with Yorkville before it annexed the

property.” Fox Moraine, LLC, 2011 IL App (2d) 100017, ¶ 108. Ultimately, the Second District

“agree[d] with the [Pollution] Board and Yorkville that [the petitioner’s] interpretation of the




                                                   - 10 -
amendment’s use of the word ‘located’ [was] a strained one” and found, “[w]ithout any evidence

to the contrary *** we are left with Kendall County’s solid waste management plan amendment,

which usurped the right of any municipality in Kendall County to site a solid waste management

facility.” Fox Moraine, LLC, 2011 IL App (2d) 100017, ¶¶ 107-08. Therefore, “the [Pollution]

Board’s decision that [the petitioner] failed to meet criterion (viii) was not against the manifest

weight of the evidence.” Fox Moraine, LLC, 2011 IL App (2d) 100017, ¶ 108.

¶ 28           Unlike the present case, the questions presented in Will County and Fox Moraine,

LLC, turned on whether a prospective landfill’s siting application complied with the enumerated

criteria set forth in section 39.2(a) of the Act, which included compliance with each respective

county’s solid waste management plan. See 415 ILCS 5/39.2(a)(viii) (West 2020). Neither

addresses the status of a county’s plan in relation to existing contracts to which the county is a

party. There also is no dispute over the Lee County Landfill’s siting application. Although the

court in Fox Moraine, LLC, provided some clarity with respect to the interplay between a

county’s solid waste management plan and the siting rights of a municipality within its

boundaries, plaintiff fails to cite any authority—statutory or otherwise—supporting the type of

primacy plaintiff seeks here.

¶ 29           However, in Village of South Elgin v. Waste Management of Illinois, Inc., 348 Ill.

App. 3d 929, 930, 810 N.E.2d 658, 661 (2004), the Second District analyzed a contract dispute

within the statutory framework of section 39.2 of the Act. In that case, the defendant began

operating a landfill near the village-plaintiff’s eastern border in 1976. Village of South Elgin, 348

Ill. App. 3d at 931. By 1982, “it was determined that the facility could sustain operations for only

36 more months.” Village of South Elgin, 348 Ill. App. 3d at 931. However, the defendant

continued operating the landfill after receiving the requisite permit from the county and, in 1988,




                                                - 11 -
the defendant sought to apply for another permit allowing the landfill to operate for another 15

years. Village of South Elgin, 348 Ill. App. 3d at 931.

¶ 30           Although the plaintiff initially opposed the landfill’s 15-year extension, the

parties eventually reached an agreement in which the plaintiff agreed not to oppose the extension

at the Kane County Board hearing if, among other things, the defendant agreed to not expand the

landfill further. Village of South Elgin, 348 Ill. App. 3d at 931. In 1998, the Kane County Board

enacted a resolution granting the 15-year extension. Village of South Elgin, 348 Ill. App. 3d at

932. The resolution expressly incorporated the parties’ agreement, which provided the landfill

“ ‘shall not be expanded further.’ ” Village of South Elgin, 348 Ill. App. 3d at 932. In 2002, the

defendant filed an application with the county board to operate a transfer facility, which “would

occupy about 9 acres of the 120-acre area that the landfill occupie[d]” and service over twice the

number of trucks using the landfill each day. Village of South Elgin, 348 Ill. App. 3d at 932.

Thereafter, the plaintiff filed a complaint alleging the defendant’s proposed installation breached

(1) the conditions imposed by the county and (2) the covenants the defendant agreed to with the

plaintiff. Village of South Elgin, 348 Ill. App. 3d at 932.

¶ 31           On appeal, the Second District examined whether the doctrine of exhaustion of

remedies barred the plaintiff from proceeding and noted the doctrine only applied “when an

agency has exclusive jurisdiction over an action.” Village of South Elgin, 348 Ill. App. 3d at 935.

“If the legislature does intend to divest the circuit courts of jurisdiction over some matter, it must

do so explicitly.” Village of South Elgin, 348 Ill. App. 3d at 935. With those principles in mind,

the Second District interpreted section 39.2(a) of the Act, which “vests county boards and other

local governmental bodies with the authority to grant requests for local siting approval.” Village

of South Elgin, 348 Ill. App. 3d at 935. The court also considered section 39.2(g) of the Act,




                                                - 12 -
which provides, in relevant part, “ ‘The siting approval procedures, criteria and appeal

procedures provided for in this Act for new pollution control facilities shall be the exclusive

siting procedures and rules and appeal procedures for facilities subject to such procedures.’ ”

Village of South Elgin, 348 Ill. App. 3d at 935 (quoting 415 ILCS 5/39.2(g) (West 2002)). Thus,

when read together, “sections 39.2(a) and 39.2(g) make plain the legislature’s intent that county

boards and like entities shall be the exclusive forum for passing on questions regarding the

application of the Act to the siting of pollution control facilities.” Village of South Elgin, 348 Ill.

App. 3d at 935-36.

¶ 32            Ultimately, because the legislature exercised its ability to remove such matters

from the circuit court’s jurisdiction, the Second District determined, “to the extent [the]

plaintiff’s complaint is based upon [the] defendant’s alleged violation of the Kane County

resolution, it is subject to the requirement [the] plaintiff exhaust administrative remedies.

However, [the] plaintiff’s contract theory is not.” Village of South Elgin, 348 Ill. App. 3d at 934.

The court reasoned this was so because the plaintiff’s “claim does not involve a right arising

under the Act or from an action of the Kane County Board.” Village of South Elgin, 348 Ill. App.

3d at 936. Rather, the plaintiff’s claim stemmed from an alleged contract, which is “a traditional

common-law cause of action,” existing independently of the Act, and not part of the process of

siting approval. Village of South Elgin, 348 Ill. App. 3d at 936-37. Because “section 39.2(g)’s

plain language indicates that the legislature intended to vest the county board with jurisdiction to

hear only matters specified in the Act,” the court determined the legislature “did not intend that

matters such as actions based on contracts, even if they actually could affect siting, be heard

exclusively before the county board.” Village of South Elgin, 348 Ill. App. 3d at 937. Therefore,

despite the possible effect on the defendant’s ability to utilize a portion of the landfill site for a




                                                 - 13 -
transfer station, the Second District found the defendant’s “obligations under the alleged contract

with [the] plaintiff *** collateral to the issue before the Kane County Board regarding whether it

would be appropriate to permit a transfer facility at the *** site in accordance with the

requirements of the Act.” Village of South Elgin, 348 Ill. App. 3d at 937.

¶ 33           Here, there is little question “units of local government may provide by ***

contract or other means that the methods of disposal of solid waste shall be the exclusive

methods of disposal to be allowed within their respective jurisdictions.” 415 ILCS 10/6 (West

2020). This is the action plaintiff took when it agreed to designate the Lee County Landfill as the

“sole landfill” to be permitted within Lee County, so long as it remained open and operating and

in compliance with the Agreement. However, aside from granting units of local government

considerable discretion in how they manage solid waste and providing the relevant criteria for

local siting approval, none of the above-cited statutes contain a provision granting a county the

right to unilaterally terminate an existing contract. Rather, a contract claim is a traditional

common-law cause of action, existing independently of the Act, and peripheral to the issue

before the Lee County Board regarding whether it would be appropriate to site another landfill in

Lee County. See Village of South Elgin, 348 Ill. App. 3d at 936-37. Plaintiff’s contractual

obligations regarding the Lee County Landfill’s “sole landfill” designation stem from the

Agreement. Therefore it follows, because a contract dispute does not involve a right arising

under the Act (see Village of South Elgin, 348 Ill. App. 3d at 936), the Agreement, at least as of

the present time, has not expired and remains enforceable. “A contract is to be construed as a

whole, giving meaning and effect to every portion thereof, if possible, and not resorting to

detached portions thereof standing alone.” Coles-Moultrie Electric Cooperative v. City of

Sullivan, 304 Ill. App. 3d 153, 159, 709 N.E.2d 249, 253 (1999). Plaintiff has not alleged a




                                                - 14 -
breach of the Agreement or that the Lee County Landfill is not continuing to be open and

operating in Lee County. While plaintiff is certainly free to determine its policies and place itself

in a position to accept waste from other jurisdictions, “it must do so within the contractual

obligations it has entered into with *** [d]efendants.”

¶ 34           Accordingly, we find the circuit court did not err by concluding no colorable

argument exists plaintiff has the statutory right to unilaterally terminate the Agreement with

defendants and consider an application for the siting of a second landfill. Therefore, the circuit

court properly granted defendants’ motion for summary judgment as there exists no genuine

issue of material fact, and defendants were entitled to judgment as a matter of law. See Illinois

Environmental Protection Agency v. Illinois Pollution Control Board, 2018 IL App (4th)

170144, ¶ 20, 142 N.E.3d 737.

¶ 35           In closing, we commend the circuit court for providing a thoughtful and

comprehensive written order summarizing the evidence and detailing the court’s reasoning. The

order provided valuable insight into the court’s thought process, which this court found most

helpful.

¶ 36                                    III. CONCLUSION

¶ 37           For the foregoing reasons, we affirm the circuit court’s judgment.

¶ 38           Affirmed.




                                               - 15 -